Citation Nr: 1334199	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  06-07 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, evaluated as 20 percent disabling prior to December 2, 2009 and as 40 percent disabling from that date.

2.  Entitlement to an increased rating for cervical strain with bilateral radiculopathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right hip strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for traumatic brain injury, evaluated as 10 percent disabling prior to May 3, 2012 and as 40 percent disabling from that date.

5.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) prior to September 11, 2008.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to May 1986, and subsequent service in the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal was remanded for additional development of the record in April 2013.  

In the April 2013 remand, the Board observed that a TDIU was granted in a December 2012 rating decision, and that the agency of original jurisdiction (AOJ) had assigned an effective date of September 11, 2008.  The Board noted a February 2003 statement from the Veteran asserted that his service-connected disabilities interfered with his employment and construed this as a claim for a TDIU.  The Board determined that the claim for a TDIU dated to February 2003 and that because the AOJ had assigned a subsequent effective date, the issue of entitlement to a TDIU prior to September 11, 2008 remained in appellate status.

This appeal was processed using the VA Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an effective date earlier than June 12, 2013 for the grant of service connection for right sciatic nerve inflammation, service connection for left sciatica, and service connection for a gastrointestinal disability have been raised by the record.  See Written Brief Presentation dated September 16, 2013.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the April 2013 remand, the Board noted that the record indicated that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In that regard, the Board observed that in a January 2010 statement, the Veteran indicated that he had been granted full SSA disability from August 12, 2009.  The Board noted that the claims file contained records from SSA concerning a closed period from December 1, 2003 to February 28, 2005.  The Board further noted that it was unclear whether the records already associated with the claims file constituted the entire record before SSA at the time of its grant of disability benefits for the closed period.  Moreover, the Board pointed out that records concerning the more recent grant of SSA benefits had not been associated with the claims files.  

On remand, it appears that additional records from SSA were obtained; however, newly added records did not include any pertaining to the Veteran for the period subsequent to February 2005.  As such, it remains unclear whether the Veteran is currently in receipt of SSA disability.   Moreover, records received by the AOJ and added to the VBMS file on May 28, 2013 include some that pertain to an individual who is not the Veteran.  The record does not contain any response from SSA regarding whether the Veteran is currently in receipt of disability benefits.  Because this question remains unclear, the Board finds that the AOJ has not fully complied with the remand directives set forth in April 2013.  A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the question of whether the Veteran was rendered unemployable prior to September 2008, the Board directed that a qualified examiner or examiners be requested to provide an opinion regarding whether the Veteran was unemployable due to his service-connected disabilities during the period from February 2003 to September 2008.  While a comprehensive examination was conducted, the examiner did not address the question of the Veteran's employability during the period in question.  Rather, she provided an opinion only with respect to the Veteran's current employability.  As such, the examination report is not adequate as it pertains to this question.  See Stegall.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Conduct a search to determine whether VA has received records from SSA pertaining to the Veteran's disability status subsequent to the closed period from 2003 to 2005, to specifically include a period beginning in 2009.  If such records are found, they should be associated with the Veteran's e-file.  

If necessary, contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits for the period beginning in 2009.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

If, after making reasonable efforts to obtain named records, VA is unable to secure the same, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Return the record to the physician who conducted the June 2013 VA examination.  She should be asked to review the record and determine whether the Veteran was unemployable due to his service-connected disabilities during the period from February 2003 to September 2008.  The physician should be advised of the Veteran's service-connected disabilities and their evaluations during the relevant period (2003-2008).  The physician should review the claims file and the Veteran's history in particular, and provide an opinion with respect to whether the Veteran was unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities at any time during the period from February 2003 to September 2008.

A discussion of the underlying reasons for all opinions expressed must be included in the provider's report, to include reference to pertinent evidence where appropriate. 

If the physician is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


